t c memo united_states tax_court edward r voccola petitioner v commissioner of internal revenue respondent docket nos filed date edward r voccola pro_se nina p ching for respondent memorandum opinion nims judge this matter is before the court on respondent’s motions for summary_judgment under rule and motions to dismiss for lack of prosecution under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in and an addition_to_tax and penalties on petitioner’s federal_income_tax as follows year deficiency penalty addition_to_tax sec_6651 sec_6663 dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- 1respondent originally determined a dollar_figure sec_6662 accuracy-related_penalty in the notice_of_deficiency the court granted respondent permission to file an amendment to the answer to the amended petition whereby respondent asserted the sec_6663 penalty the issues for consideration are whether petitioner underreported income during the years in issue whether petitioner is liable for the addition_to_tax for failure to timely pay tax under sec_6651 and whether petitioner is liable for fraud penalties under sec_6663 we will grant respondent’s motions for summary_judgment as to the deficiencies and fraud penalties rendering respondent’s motions to dismiss moot we will deny respondent summary_judgment on the issue of the addition_to_tax under sec_6651 background these cases are consolidated for purposes of trial briefing and opinion and involve deficiencies an addition_to_tax and penalties for the and taxable years petitioner was a resident of massachusetts at the time he filed the petitions in all three cases in docket no respondent sent petitioner a notice_of_deficiency for the tax_year petitioner filed a petition with this court on date challenging the determined deficiency and the addition_to_tax on date respondent served a request for admissions on petitioner petitioner did not respond on date respondent filed a motion for summary_judgment on the basis of the deemed admissions of the unanswered request for admissions in docket no respondent sent petitioner a notice_of_deficiency for the tax_year petitioner filed a petition with this court on date challenging the determined deficiency and fraud_penalty on date respondent served a request for admissions on petitioner on date respondent served petitioner with a second request for 1there was some uncertainty at the hearing on respondent’s motions for summary_judgment as to whether petitioner received all three requests for admissions originally served by respondent however petitioner did in fact receive copies of the requests enclosed in a letter respondent later sent to petitioner on date almost full months before the hearing on respondent’s motions for summary_judgment admissions petitioner never responded to either request for admissions on date respondent filed a motion for summary_judgment on the basis of the deemed admissions from both requests for admissions in docket no respondent sent petitioner notices of deficiency for the and tax years petitioner filed a petition with this court on date challenging the determined deficiencies and fraud penalties on date respondent filed an answer to the petition petitioner did not file a reply to respondent’s answer on date pursuant to rule c respondent moved for entry of an order that the undenied allegations in the answer be deemed admitted by petitioner the court ordered petitioner to file a reply by date but petitioner never did so on date the court granted respondent’s rule c motion and deemed admitted the allegations in respondent’s answer on date respondent filed a motion for summary_judgment on the basis of the deemed admissions of the allegations in the answer the court ordered petitioner to file responses to the motions for summary_judgment but he did not do so on may 2the rule c notice was returned to the court marked box closed - unable to forward - return to sender but petitioner received a copy of the order granting the rule c motion with respondent’s letter of date the court heard respondent’s motions for summary_judgment at which time petitioner did not appear and had not filed a rule c statement in lieu of an appearance the cases were consolidated on respondent’s oral motion and respondent filed a motion to dismiss for lack of prosecution in all three cases at the hearing respondent also presented testimony concerning petitioner’s fraud internal_revenue_service psp section chief laura benner ms benner testified that petitioner engaged in a pattern of filing his federal_income_tax returns early before forms w-2 wage and tax statement were generally issued and therefore created his own forms w-2 from various payroll statements in order to do so on his returns petitioner claimed significant losses on schedule c profit or loss from business to offset form_w-2 wage income he then filed amended returns to increase and carry back those losses to prior years however in order to qualify as a schedule c trader in securities a taxpayer is generally required to rely on trading activity as a primary source_of_income and meet meticulous recordkeeping standards petitioner did not qualify as a schedule c trader in securities because he had substantial form_w-2 income for some of the years in issue and failed to present any of the required mark-to-market accounting furthermore petitioner had been banned from trading securities by the securities_and_exchange_commission yet he continued to claim schedule c losses for and in fact respondent found no evidence of any trading activity by petitioner during those years petitioner also engaged in a pattern of claiming unverifiable charitable_contribution deductions on schedule a itemized_deductions respondent’s motions for summary_judgment request that we sustain the deficiencies addition_to_tax and penalties determined in the notices of deficiency respondent contends the facts deemed admitted under rule sec_37 and sec_90 satisfy his burdens of proof as to the deficiencies addition_to_tax and penalties the facts deemed admitted under rule sec_37 and sec_90 are summarized as follows petitioner omitted income and claimed false deductions on his and income_tax returns as part of a 10-year pattern of intentionally evading tax on date petitioner was indicted on three counts of tax_evasion in violation of sec_7201 he was charged with filing fraudulent joint income_tax returns for the and taxable years in that they overstated itemized_deductions reported negative taxable_income and reported a tax_liability of zero he pleaded guilty to all counts and the u s district_court for the district of massachusetts entered judgment accordingly on date on date petitioner was indicted on counts of securities fraud counts of falsely representing social_security numbers counts of mail fraud and count of wire fraud he pleaded guilty to all of the charges for the tax years at issue petitioner filed form sec_1040 u s individual_income_tax_return form sec_1045 application_for tentative refund and form sec_1040x amended u s individual_income_tax_return to claim losses and generate refunds to which he was not entitled for those years in date petitioner filed a late return for the tax_year he reported taxable_income of dollar_figure and a tax_liability of dollar_figure after credits he reported a tax_liability of zero on or about date petitioner filed a late return for the tax_year and reported a tax_liability of dollar_figure upon receipt of the return respondent made math error adjustments under sec_6213 recomputing petitioner’s total_tax liability as dollar_figure petitioner did not contest these adjustments on or about date petitioner filed a late return for the tax_year he reported a tax_liability of dollar_figure and on or about date received a refund of dollar_figure for the tax_year petitioner filed a timely return and reported a tax_liability of negative dollar_figure on or about date he filed a form 1040x increasing his claimed schedule c losses and reporting a tax_liability of negative dollar_figure for the tax_year petitioner filed a timely return reporting adjusted_gross_income of negative dollar_figure taxable_income of negative dollar_figure a tax_liability of zero and an overpayment of dollar_figure he also submitted a form_1045 seeking to carry back a net_operating_loss of dollar_figure to the tax_year respondent accordingly issued petitioner a dollar_figure refund for on date respondent received petitioner’s amended_return for the tax_year petitioner decreased his adjusted_gross_income to negative dollar_figure and taxable_income to negative dollar_figure on or about date respondent received a second form_1045 whereby petitioner increased the net_operating_loss being carried back to the tax_year to dollar_figure respondent accordingly issued an additional refund of dollar_figure plus interest of dollar_figure petitioner’s carrybacks allowed him to receive refunds of all the tax he had paid for the taxable_year and he then carried forward the remaining dollar_figure of claimed net operating losses to the taxable_year this resulted in a refund of dollar_figure plus interest of dollar_figure for the tax_year petitioner filed a timely return and reported adjusted_gross_income of negative dollar_figure a tax_liability of zero and an overpayment of dollar_figure upon receipt of petitioner’s return respondent made math error adjustments and recomputed petitioner’s adjusted_gross_income as negative dollar_figure and his overpayment as dollar_figure petitioner did not contest these adjustments petitioner prepared all of the returns and applications for refund himself he holds a master’s degree in business administration from temple university graduate school of business a juris doctor degree from suffolk university school of law and a master of laws degree in taxation from boston university school of law he also has years of work experience as a tax specialist petitioner engaged in a pattern of underreporting his income_tax from to he claimed unsubstantiated schedule a deductions schedule c expenses and losses losses on schedules d capital_gains_and_losses and other deductions and credits on form sec_1040 petitioner also claimed he was in the business of being a trader in securities using a mark-to-market accounting_method he failed to make timely sec_475 elections and was not engaged in a schedule c trade_or_business as a trader in securities during these years in fact petitioner worked full time as an employee for state street bank trust co from to for the tax_year petitioner understated his tax_liability by dollar_figure in calculating his reported tax_liability of dollar_figure he deducted an unsubstantiated dollar_figure net_capital_loss this deduction stemmed from an alleged dollar_figure short-term_capital_loss carryover from which he could not substantiate petitioner also overstated his schedule a itemized_deductions by dollar_figure he falsely claimed that he donated equipment clothing books etc to a nonexistent st vincent depaul in hingham massachusetts petitioner also claimed other unsubstantiated miscellaneous deductions of dollar_figure asserting that he was entitled to a deduction for income reported for another taxpayer on schedule c petitioner claimed negative dollar_figure of other income and expense deductions of dollar_figure for a total loss of dollar_figure these expense deductions comprised a dollar_figure deduction for legal and professional services and a dollar_figure deduction for office expenses petitioner could not substantiate any of the expenses and did not have a schedule c business called osprey capital in as claimed on his return petitioner’s correct_tax liability3 was dollar_figure he claimed but failed to substantiate an dollar_figure general_business_credit carryforward after an allowed child_care_credit of dollar_figure petitioner’s understatement was dollar_figure 3respondent’s requested admission incorrectly states that taxable_income was dollar_figure for the tax_year petitioner understated his tax_liability in the amount of dollar_figure he claimed an unsubstantiated schedule c loss of dollar_figure consisting of other income of negative dollar_figure and interest_expenses of dollar_figure he also claimed an unsubstantiated total net_operating_loss_carryback of dollar_figure this alleged net_operating_loss_carryback originated from fabricated losses claimed on the return and the amended return after the carrybacks and carryforwards claimed on his return petitioner reported taxable_income of negative dollar_figure and a tax_liability of zero petitioner’s correct taxable_income and tax_liability were dollar_figure and dollar_figure respectively for the tax_year petitioner understated his tax_liability by dollar_figure petitioner claimed an unsubstantiated schedule c loss of dollar_figure consisting of negative dollar_figure in other income and dollar_figure in interest_expenses petitioner claimed a total net_operating_loss_carryback of dollar_figure which he could not substantiate the alleged net_operating_loss_carryback again originated from fabricated losses claimed on the return and the amended return 4neither for nor for infra does the understatement coincide with the deficiency supra because respondent appears to have determined deficiencies only in the amounts of the refunds received by petitioner respondent did not seek deficiencies for the full amounts of the understatements after carrybacks and carryforwards petitioner reported taxable_income of negative dollar_figure and a tax_liability of zero petitioner’s correct taxable_income was dollar_figure and his correct_tax liability was dollar_figure for the tax_year petitioner understated his income_tax_liability by dollar_figure he failed to report dollar_figure in realized short-term gains from sales of stock and bonds dollar_figure in interest_income dollar_figure in massachusetts state_income_tax refunds and dollar_figure in unemployment_compensation from the commonwealth of massachusetts petitioner claimed an unsubstantiated schedule c net_loss of dollar_figure but his trading activity during the tax_year was not substantial frequent regular and continuous he also received form_w-2 wage income of dollar_figure from herb chambers inc herb chambers petitioner reported a tax_liability of negative dollar_figure on hi sec_2001 return and negative dollar_figure on his amended_return his correct_tax liability was dollar_figure for the tax_year petitioner understated his tax_liability by dollar_figure he failed to report dollar_figure in capital_gain income dollar_figure in wage income from herb chambers and dollar_figure in interest_income from the massachusetts department of revenue and the u s department of the treasury petitioner and his former spouse joanne p voccola joanne voccola sold their residence in hingham massachusetts for dollar_figure on date they had purchased the property for dollar_figure as tenants_by_the_entirety on date petitioner however failed to substantiate his ownership_interest and basis in the property at the time of the sale petitioner also improperly claimed dependency_exemptions for his three children during the taxable_year petitioner and his spouse divorced in and joanne voccola was granted physical custody of their three children petitioner did not attach a form_8332 release of claim to exemption for child of divorced or separated parents to hi sec_2002 return and was not entitled to claim the dependency_exemptions petitioner worked as a mortgage broker during the tax_year earning dollar_figure of self-employment_income from gmc mortgage for which he received a form 1099-misc miscellaneous income but incorrectly reporting it as other income on his return on his amended_return he claimed an unsubstantiated schedule c loss of dollar_figure consisting of negative dollar_figure of other income and dollar_figure of unsubstantiated expenses on his amended_return he reported taxable_income of negative dollar_figure and a tax_liability of zero his correct taxable_income was dollar_figure and his correct_tax liability was dollar_figure for the tax_year petitioner understated his income_tax_liability by dollar_figure he failed to report interest_income of dollar_figure and a prior year’s state refund of dollar_figure petitioner again claimed dependency_exemptions for his three children during the taxable_year he did not have physical custody of the children and was not entitled to claim said exemptions petitioner reported dollar_figure of gross_receipts on his schedule c but he erroneously reported as schedule c income dollar_figure in wages that he received from ark mortgage investment co ark mortgage respondent accordingly adjusted the gross_receipts reported to dollar_figure since petitioner’s schedule c self-employment_income from ark mortgage was actually dollar_figure he underreported his schedule c income by dollar_figure petitioner also claimed various expenses of dollar_figure and other income of negative dollar_figure which he could not substantiate the total unsubstantiated net schedule c loss he claimed on the return was dollar_figure petitioner reported taxable_income of negative dollar_figure and a tax_liability of zero his correct taxable_income was dollar_figure and his correct_tax liability was dollar_figure petitioner failed to maintain or to submit for examination by respondent complete and adequate books and accounts of his income-producing activities expenses and deductions for the years in issue as required discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the first issue for decision is whether we should grant respondent summary_judgment as to the deficiencies for the years in issue respondent’s motions for summary_judgment are supported by petitioner’s failure to answer the affirmative allegations in respondent’s answer and requests for admissions where a reply is not filed affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted rule c facts deemed admitted under rule c are considered conclusively established and may be relied on by the commissioner even when he bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 similarly a request for admissions is deemed admitted unless an objection or written answer specifically denying the matter is served within days after service of the request rule c 65_tc_333 affd 565_f2d_954 5th cir facts deemed admitted under rule c may satisfy the burden of proving that no genuine issue of material fact exists as to respondent’s deficiency determinations and that the commissioner is entitled to a decision as a matter of law 85_tc_267 respondent alleged in his answer and requests for admissions that petitioner omitted income and claimed false deductions which he could not substantiate for the years in issue by virtue of petitioner’s failure to respond and the court’s granting of respondent’s rule c motion petitioner is deemed to have admitted these facts these deemed admissions satisfy respondent’s burden of proving no genuine issue of material fact exists and we accordingly will grant respondent summary_judgment as to the deficiencies the second issue for decision is whether we should grant respondent’s motion for summary_judgment on the sec_6651 addition_to_tax for the tax_year sec_6651 provides for an addition_to_tax of up to percent for failure to timely pay the tax_shown_on_the_return unless such failure was due to reasonable_cause and not willful neglect respondent erred when he applied the applicable percent rate to the full amount of the deficiency petitioner is not liable for any addition_to_tax under sec_6651 because his total_tax shown on the return was zero the tax_shown_on_the_return is reduced by the amount of credits which may be claimed sec_301_6651-1 proced admin regs petitioner’s return showed an initial tax_liability of dollar_figure he then claimed a child_care_credit of dollar_figure and a general_business_credit of dollar_figure since the total_tax shown on petitioner’s return was zero there is no amount to which the sec_6651 addition_to_tax may be applied although respondent subsequently disallowed the general_business_credit this does not render petitioner liable for the penalty the disallowance creates a deficiency rather than a nonpayment of tax_shown_on_the_return in service_center advice date the commissioner detailed the effect of reductions of different types of credits for purposes of the form_1040 u s individual_income_tax_return the amount shown as tax on the return is the amount of total_tax as shown on the line immediately above the payments section line on form_1040 refundable credits are considered below_the_line credits because they are all applied after the calculation of total_tax below line on form_1040 these credits are treated like payments of tax all other credits ie nonrefundable_credits are included in the calculation of the total_tax and are considered above_the_line credits reductions to non-refundable credits directly affect the calculation of the total_tax whereas reductions to refundable credits do not since the sec_6651 penalty is only applicable to the failure_to_pay_tax as shown on the return reductions to non-refundable credits would not trigger the sec_6651 penalty while the informal guidance provided by service_center advice is not binding on the commissioner--unlike the effect of revenue rulings under 119_tc_157 --the analysis provided by this particular advisory is correct as it relates to the business_credit petitioner claimed the general_business_credit is a nonrefundable credit and respondent’s disallowance of the credit results in an adjustment to petitioner’s total_tax the amount of the disallowed credit is therefore included in the deficiency thus rendering it subject_to the sec_6663 fraud_penalty but not the sec_6651 addition_to_tax we will accordingly deny respondent summary_judgment as to the sec_6651 addition_to_tax the third issue is whether we should grant respondent’s motion for summary_judgment as to the sec_6663 fraud penalties sec_6663 imposes a penalty equal to percent of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists and some portion of each underpayment is due to fraud with the intent to evade tax sec_7454 rule b this burden may be satisfied by facts deemed admitted under rule c 77_tc_334 or rule c 100_tc_495 marshall v commissioner supra pincite respondent’s burden_of_proof as to the sec_6663 fraud penalties is satisfied by petitioner’s deemed admissions and the testimony presented by respondent by failing to respond to affirmative allegations in the answer and requests for admissions petitioner is deemed to have admitted that he fraudulently omitted income and claimed false deductions as part of a plan to evade tax during the years in issue petitioner is also deemed to have admitted that he fraudulently filed returns for those years in order to claim losses and generate refunds to which he was not entitled these deemed admissions conclusively establish that the underpayments of tax were due to fraud with intent to evade tax the admissions are further supported by ms benner’s testimony for these reasons we will grant respondent’s motions for summary_judgment as to the sec_6663 penalties to reflect the foregoing appropriate orders and decisions will be entered
